                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


Martha Luna

       v.                                                   Civil No. 16-cv-372-LM
                                                            Opinion No. 2019 DNH 135
Atrium Medical Corporation,
Maquet Cardiovascular US
Sales, LLC, and Getinge AB



In re: Atrium Medical Corp.
C-QUR Mesh Products Liability
Litigation (MDL No. 2753)


                                           ORDER

       Martha Luna brings suit against Atrium Medical Corporation (“Atrium”), a medical

device company that manufactured and sold C-QUR mesh, and two related companies, Maquet

Cardiovascular US Sales, LLC (“Maquet”) and Getinge AB (“Getinge”), alleging product

liability claims, breach of warranties claims, and violation of consumer protection laws. Luna’s

suit is part of a multi-district litigation (“MDL”) proceeding involving claims that C-QUR mesh

was, among other things, defective and unreasonably dangerous and caused injury when

surgically implanted for hernia repair. This case was selected in the MDL proceeding for the

Initial Discovery Pool, making it a bellwether case. Defendants Atrium and Maquet move to

dismiss on a variety of grounds.1 Luna objects.




       1
           Getinge has filed a separate motion to dismiss in the main MDL case contending that
the court lacks personal jurisdiction over it. That motion remains pending. Getinge does not join
in the instant motion.
                                   STANDARD OF REVIEW

       Under Rule 12(b)(6), the court must accept the factual allegations in the complaint as

true, construe reasonable inferences in the plaintiff’s favor, and “determine whether the factual

allegations in the plaintiff’s complaint set forth a plausible claim upon which relief may be

granted.” Foley v. Wells Fargo Bank, N.A., 772 F.3d 63, 71 (1st Cir. 2014) (internal quotation

marks omitted). A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).



                                        BACKGROUND

       On August 9, 2013, Luna, a California resident, underwent a repair procedure for an

umbilical hernia in a California hospital. A C-QUR Mesh V-Patch was used for the repair.

Within two weeks, Luna experienced significant symptoms including drainage from the wound

and fever. She was treated with antibiotics, and by September 23, 2013, her wound had healed.

In October 2015, however, Luna was admitted to the hospital because of fever and abdominal

pain. A CT scan identified an abdominal abscess. She then had surgery to drain the abscess and

remove the mesh. She recovered from that procedure.

       Atrium, which designed, marketed, and sold the C-QUR mesh that was implanted into

Luna, is located in New Hampshire. Maquet is located in New Jersey, and Getinge is a Swedish

corporation. Luna alleges that Maquet and Getinge are responsible for Atrium’s actions and

exercised control over Atrium with respect to oversight and compliance with applicable safety

standards.




                                                 2
       Luna alleges, among other things, that defendants designed, manufactured, marketed, and

sold C-QUR mesh to be used by surgeons for hernia repair. C-QUR mesh was intended to be

permanently implanted for those repairs, and defendants represented that C-QUR mesh was safe

and effective for that purpose. Luna further alleges that C-QUR mesh was not safe or effective

for its intended purpose, that defendants failed to adequately research and test it to determine the

risks and benefits of the mesh, and that they failed to warn of risks although they had been

notified that the mesh was causing widespread catastrophic complications. Luna brings claims

for negligence (Count I), strict liability – design defect (Count II), strict liability – manufacturing

defect (Count III), strict liability – failure to warn (Count IV), breach of express warranty (Count

V), breach of implied warranties of merchantability and fitness of purpose (Count VI), and

violation of consumer protection laws (Count VII). She seeks compensatory and enhanced

damages.



                                           DISCUSSION

       Defendants Atrium and Maquet contend that California law governs the liability portion

of Luna’s claims and that her claims fail under the applicable law. Luna objects, arguing that it

is too early for the court to engage in a choice-of-law analysis, but that if it did employ that

analysis, New Hampshire law should apply to all of her claims.



I.     Choice of Law

       Defendants contend that California has an interest in the case because Luna is a resident

of the state and her alleged injury occurred there. They further contend that a choice-of-law

analysis is necessary because California’s product liability law conflicts with New Hampshire’s



                                                   3
product liability law and that, under New Hampshire’s choice-of-law principles, California law

governs. Luna argues that a choice-of-law analysis is premature because additional factual

development is necessary and that, other than as to her strict liability – design defect claim,

defendants have not sufficiently identified an actual conflict. She further contends that if the

court engages in a choice-of-law analysis, New Hampshire law governs.



       A.      Timing of Choice-of Law

       Luna includes a section in her objection that is titled “Ripeness of Choice of Law

Determination.” Doc. no. 182 at 3. She notes that “[t]here is no rule allowing nor prohibiting

choice of law determinations at the motion to dismiss stage.” Id. Luna goes on to discuss cases

that address whether the record was sufficiently developed to allow a choice-of-law

determination at an early stage of the litigation. She asserts that “case-specific depositions have

not yet taken place and very little case-specific written discovery has taken place.” Id. at 6.

       Although the parties have not engaged in intensive fact discovery, Luna does not explain

what specific information is lacking that is necessary for the choice-of-law analysis that can be

obtained only through discovery. The location of where defendants manufactured the allegedly

defective products and where Luna had her surgery is not in dispute. Therefore, Luna has not

shown that the choice-of-law determination is premature, and the court employs the analysis.



       B. Standard

       The parties agree that New Hampshire choice-of-law principles govern the choice of law

in this bellwether case. See, e.g., Lexington Ins. Co. v. Gen. Acc. Ins. Co. of Am., 338 F.3d 42,

46 (1st Cir. 2003) (noting that in “determining what state law is relevant, a federal court must



                                                  4
apply the choice-of-law framework of the forum state”). “Under New Hampshire choice-of-law

principles, when more than one state may have an interest in the suit and the choice involves

substantive law, the court must first decide whether relevant New Hampshire law actually

conflicts with the laws of the other interested states.” SIG Arms Inc. v. Emp’rs Ins. of Wausau,

122 F. Supp. 2d 255, 258–59 (D.N.H. 2000). An actual conflict exists only when application of

the laws of an interested state other than the forum would change the outcome. Lambert v.

Kysar, 983 F.2d 1110, 1114 (1st Cir. 1993). When no actual conflict is shown, the court will

apply the law of the forum state which, in this case, is New Hampshire. Aftokinito Props, Inc. v.

Millbrook Ventures, LLC, No. 09-cv-415-JD, 2010 WL 3168295, at *3 (D.N.H. Aug. 9, 2010).

The party who asserts that the law of another state is different from the law of the forum state

bears the burden of proving the content of the foreign law. SIG Arms, 122 F. Supp. 2d at 259.



       C. Actual Conflict

       New Hampshire and California are interested states in this case. Defendants, who bear

the burden to show that California law actually conflicts with New Hampshire law, assert that

unlike New Hampshire, California does not recognize a claim for strict product liability based on

a design defect for medical implants, such as the C-QUR mesh at issue in this case. Defendants

contend that because Luna cannot pursue that theory of relief under California law but can under

New Hampshire law, an actual conflict exists.

       Luna agrees that an actual conflict exists as to her strict product liability claim based on a

design defect in Count II. She contends, however, that defendants fail to identify any other

actual conflict between New Hampshire and California law with regard to her remaining claims.




                                                 5
Luna notes that in the absence of such a showing with respect to each claim, as required by the

doctrine of dépeçage, New Hampshire law applies.

       In their reply, defendants argue that the court should not apply the doctrine of dépeçage

here because the “issues before the court are inextricably intertwined . . . given the common

nucleus of facts that form the basis of” Luna’s claims. Doc. no. 185 at 3. They also contend

that, regardless, California law actually conflicts with New Hampshire law with regard to Luna’s

remaining claims. Specifically, they assert that under California law, a plaintiff must plead and

prove that a feasible alternative design exists in order to maintain a negligent design defect claim

while New Hampshire does not recognize that rule.

       The court agrees with Luna that dépeçage requires the court in the context of this case to

consider the choice-of-law question as to each claim. First, defendants’ argument that a court

should not apply dépeçage when the claims are “inextricably intertwined” is based on a case

from the Eastern District of Wisconsin. See Stupak v. Hoffman-La Roche, Inc., 287 F. Supp. 2d

968, 971-72 (E.D. Wis. 2003) (citing Boomsma v. Star Transp., Inc., 202 F. Supp. 2d 869, 878

(E.D. Wis. 2002)). A recent case in that district suggests that the “inextricably intertwined”

principle may not be a correct statement of the law. See PCM Salles Inv. Vantage Point Corp.,

No. 18-CV-1230-JPS, 2019 WL 3070078, at *5 n.1 (E.D. Wis. July 12, 2019) (noting that the

“inextricably intertwined” theory came from no “source of law, but rather from a party’s brief”

and that “[n]o Wisconsin appellate courts, or the Seventh Circuit for that matter, have endorsed

the ‘inextricably intertwined’ phrase”).

       Even if the court were inclined to follow defendants’ questionable theory, they have not

shown that the issues presented in Luna’s product liability claims, breach of warranties claims,

and violation of consumer protection laws claim are inextricably intertwined. Indeed, the issues



                                                 6
are different because, as defendants note in their briefs, the legal standards for the claims require

different elements of proof. Therefore, dépeçage requires the court to consider the choice-of-law

question separately for each claim.

       Other than as to Luna’s claim for strict liability – design defect in Count II, defendants

have not shown that differences in New Hampshire and California law would change the

outcome of the claims in this case. Although they show differences exist between New

Hampshire and California law as to a claim for negligence in these circumstances, they fail to

show that Luna could not allege facts that would satisfy the standard imposed by California law.

Because defendants have not carried their burden as to Luna’s claims other than her claim for

strict liability – design defect in Count II, the court will apply New Hampshire law to the liability

portion of Luna’s other claims. See Aftokinito, 2010 WL 3168295, at *3. Because defendants

have carried their burden to show an actual conflict between New Hampshire and California law

with respect to Count II, the court employs a choice-of-law analysis as to that claim.



       D. Choice of Law for Count II

       New Hampshire uses a five-factor test for choice of law: “(1) predictability of results; (2)

maintenance of reasonable orderliness and good relationship among the states in our federal

system; (3) simplification of the judicial task; (4) advancement by the court of its own state's

governmental interests rather than those of other states; and (5) the court's preference for what it

regards as the sounder rule of law.” Matter of Geraghty, 169 N.H. 404, 409, 150 A.3d 386, 391

(2016). “The relative importance of each factor varies depending on the type of case.”

Lacaillade v. Loignon Champ-Carr, Inc., No. 10-cv-68-JD, 2011 WL 4738654, at *2 (D.N.H.

Oct. 7, 2011).



                                                  7
        The first three factors have little or no relevance in this case. The first factor—

predictability of results—“is usually implicated only in suits involving contractual or similar

consensual transactions and emphasizes the importance of applying to the parties’ bargain or

other dealings the law on which they agreed to rely at the outset.” Stonyfield Farm, Inc. v. Agro-

Farma, Inc., No. 08-cv-488-JL, 2009 WL 3255218, at *7 (D.N.H. Oct. 7, 2009) (internal

quotation marks and citations omitted). Thus, the first factor has no weight here.

        The second factor—maintenance of reasonable orderliness and good relationship among

the states in our federal system—requires only that the court avoid applying the law of a state

“which does not have substantial connection with the total facts and with the particular issue

being litigated.” Lessard v. Clarke, 143 N.H. 555, 557 (1999) (internal quotation marks and

citation omitted). Both California and New Hampshire have substantial connections with the

facts in this case. Luna resides and her surgeries occurred in California, and Atrium is located in

New Hampshire and manufactures and sells its C-QUR mesh products here. Thus, the second

factor has little relevance.

        With respect to the third factor—simplification of the judicial task—the court is of course

more accustomed to New Hampshire law but could also apply California law with little

difficulty. See Lacaillade, 2011 WL 4738654, at *3 (“Although it may be easier for a court to

apply the forum state's substantive law, it certainly cannot be argued that Maine's law regarding

the relevant issue is so complex as to outweigh other competing considerations.”). Therefore,

none of the first three factors tips the balance on the choice-of-law analysis in this case.

        The fourth factor considers the advancement of the forum state’s governmental interests.

This factor “becomes important only when New Hampshire has a particularly strong policy in

reference to local rules of law, which the other state[’]s laws under consideration would fail to



                                                  8
achieve.” Stonyfield Farm, 2009 WL 3255218, at *8 (internal quotation marks, citation, and

alterations omitted). “Otherwise, New Hampshire's interest is limited to the fair and efficient

administration of justice.” Id. (internal quotation marks and citations omitted). Here, as in many

other cases, this factor is of limited importance. To the extent it carries any weight, however, it

favors the application of New Hampshire law. New Hampshire has an interest in the liability of

a New Hampshire company for injuries caused by its products. See, e.g., Lacaillade, 2011 WL

4738654, at *3 n.4 (noting that New Hampshire has an interest in regulating the liability of its

corporations); see also Turcotte v. Ford Motor Co., 494 F.2d 173, 178 (1st Cir. 1974).

Therefore, the fourth factor has little relevance but, to the extent it carries any weight, it favors

the application of New Hampshire law.

        The fifth factor—the sounder rule of law—“allows the court, where everything else is

equal, to choose to apply [a] state’s rule that it regards as wiser, sounder, and better calculated to

serve the total ends of justice, especially where one state's rule lies in the backwater of the

modern stream.” TIG Ins., 2015 WL 5714686, at *6 (internal quotation marks and citation

omitted). “As such, [this factor] tends to play a tie-breaker role in close cases.” Id. (internal

quotation marks and citation omitted).

        The sounder rule of law depends on the policies behind the conflicting laws and the

court’s view of “the socio-economic facts of life at the time when the court speaks.” Geraghty,

169 N.H. at 412. This factor applies “even when the injury occurs out of State.” LaBounty v.

Am. Ins. Co., 122 N.H. 738, 743 (1982).

        Defendants gloss over the fifth factor in their memorandum in support of their motion to

dismiss and in their reply brief, making no argument as to which law is sounder. Instead,

defendants’ choice-of-law analysis focuses on California’s relationship to the surgeries and sale



                                                   9
of their mesh product and argue that because the relationship with California is significant,

California law governs. In support, defendants cite a case from the District of Massachusetts,

applying Massachusetts choice-of-law principles, which follows the Restatement (Second)

Conflict of Laws § 146 for choice of law as to tort claims. See Longtin v. Organon USA, Inc.,

363 F. Supp. 3d 186, 191-92 (D. Mass. 2018). While the “significant relationship” test is used in

some states, it is not used in New Hampshire.2 TIG Ins., 2015 WL 5714686, at *4; Geraghty,

169 N.H. at 409. Defendants make no argument that California provides the sounder rules of

law as to product liability, breach of warranty, and consumer protection.

       In contrast to the restrictions on a plaintiff’s right to recover for product liability under

California law, New Hampshire has chosen to put the risk of liability for injury caused by

products, without excluding medical devices, on product manufacturers and sellers:

       The reasons for the evolution of the law in the area of products liability are many.
       We live in an era of national advertising and of nationwide distribution which can
       add or remove a product from our store shelves in a matter of days. Many of those
       nationally sold products contain chemical compounds and synthetics the side
       effects of which clearly cannot be anticipated. It is believed that if today's
       products are capable of causing illness or physical injury, the risk of liability is
       best borne by the companies that profited from their sale, rather than by the
       unfortunate individual consumers.

Heath v. Sears, Roebuck & Co., 123 N.H. 512, 521 (1983); see also Royer v. Catholic Med. Ctr.,

144 N.H. 330, 334-35 (1999) (holding that a hospital that provides a prosthetic knee to be



       2  Defendants rely on a case from the District of Illinois to show that New Hampshire’s
choice-of-law framework and the significant relationship test are “substantially similar.” In re
Fluidmaster, Inc., Water Connector Components Prod. Liab. Litig., No. 14-CV-5696, 2017 WL
1196990, at *33 (N.D. Ill. Mar. 31, 2017). As the court in Fluidmaster notes, however, many
New Hampshire courts apply the five-factor test or consider the “significant relationship” test
only as to contract claims. Id. (citing Glowski v. Allstate Ins. Co., 134 N.H. 196, 198 (1991),
Aftokinito, 2010 WL 3168295, at *3, and Smith v. Morbark Indus., Inc., 733 F. Supp. 484, 487
(D.N.H. 1990)). To the extent defendants urge a choice-of-law analysis other than New
Hampshire’s five-factor test, the court finds their arguments unpersuasive.

                                                  10
implanted during surgery at the hospital is not in the business of selling prosthetic knees unlike

the manufacturer of the product); Parenteau v. Johnson & Johnson Orthopedics, Inc., 856 F.

Supp. 61, 64 (D.N.H. 1994) (holding that federal law did not preempt state law strict liability

claim for defective prosthesis); see also Connelly v. Hyundai Motor Co., 351 F.3d 535, 539 (1st

Cir. 2003) (“The New Hampshire Supreme Court has consistently declined to adopt the rule

urged by Hyundai—that a trial court may not instruct a jury on both strict liability and

negligence counts in a product liability action.”); State v. Exxon Mobil Corp., 168 N.H. 211,

247-50 (2015) (discussing the development of New Hampshire’s product liability law and the

efforts to avoid the “practically impossible burden” that many plaintiffs face in such cases).

        In the absence of any showing by defendants that California provides the sounder rule of

law, the fifth factor weighs in favor of New Hampshire law and tips the balance in that direction.

The court will therefore apply New Hampshire law to the liability portion of all claims in this

case.



II. Merits of the Claims

        Defendants move to dismiss all of Luna’s claims, arguing that she fails to state claims

under California law. Because New Hampshire law governs Luna’s claims, defendants’ motion

to dismiss does not address the applicable law and their arguments are without merit.3


        3
         In their reply, defendants make a cursory reference to Kelleher v. Marvin Lumber &
Cedar Co., 152 N.H. 813, 827-28 (2005), as authority for a requirement that a breach of warranty
claim only arises from an explicit warranty and therefore that Luna’s breach of warranties claims
should be dismissed under either New Hampshire or California law. Particularly in light of
defendants’ failure to seek dismissal of Luna’s breach of warranties claims under New
Hampshire law in their motion to dismiss, this argument is insufficient to challenge the warranty
claims under New Hampshire law. See, e.g., Andersen v. Dartmouth Hitchcock Med. Ctr., No.
13-cv-477-JD, 2015 WL 847447, at *5 (D.N.H. Feb. 26, 2015) (“A party generally cannot raise
or develop arguments for the first time in a reply.”).

                                                11
                                      CONCLUSION

      For the foregoing reasons, defendants’ motion to dismiss (doc. no. 178) is denied.

      SO ORDERED.



                                           ______________________________
                                           Landya B. McCafferty
                                           United States District Judge

August 26, 2019

cc: Counsel of Record




                                              12
